Mayes, J.,
delivered the opinion of the court. '
We do not think that any provision of the Constitution of the state, or of the United States, is violated by the imposition of the privilege tax upon the class of articles mentioned in § 3790 of the Code of 1906. The articles mentioned in this section are proper subjects of classification. The drinks therein *683mentioned are articles well known in the commercial world, and are susceptible of and have received distinct classification by the Legislature for the purpose of imposing a privilege tax. The right of the Legislature to select certain species of -property, or occupations, and impose upon the person dealing in that class of property, or following the occupation classified, a certain privilege tax, is too well established in the law to be now successfully controverted. In Cooley on Taxation, vol. 2, p. 1094, it is stated: “ The sovereignty may, in the discretion of its Legislature, levy a tax on every species of property within its jurisdiction, or, on the other hand, it may select any particular species of property, and tax that only, if in the opinion of the Legislature that course will be wiser. What is true of property is true of privileges and occupation also. The state may tax all, or it may select for taxation certain ones and leave the others untaxed. Considerations of general policy determine what the selection shall be in such cases, and there is no restriction on the power of choice, unless one is imposed by the Constitution. In another chapter it has been shown that constitutional provisions requiring the taxation of certain property by value have no application to the taxation of other subjects, and do not, therefore, by implication, forbid the question now under consideration.” In the case of Bank v. Worrell, 67 Miss., 47; 7 South., 219, it is expressly held that the Legislature may classify subjects of taxation at its discretion, and, if all the classes are taxed alike, there is no violation of the equality and uniformity required by the Constitution. This is but a repetition of the authority quoted above. In the seventh edition of Cooley on Constitutional Limitations (page 678.) it is said: “ The power to impose taxes is one so unlimited in force and so searching in extent that the courts scarcely venture to declare that it is subject to any limitations whatever except such as rest in the discretion of the authority which exercises it. It reaches to every trade or occupation — to every object of industry, use, or enjoyment,” etc.
*684It is no objection to this law that there may be other proprietary drinks upon which a privilege tax is not levied. The Legislature were the sole and exclusive judges of what property and what proprietary drinks they should classify and impose a privilege tax on. If there are various kinds of proprietary drinks,'the imposition of a privilege on one class violates no provision of the Constitution, if all of the same kind are placed in the class taxed and the drinks are of such character; that is to say, so distinct in the commercial world as that a classification can be made. It may be that it was the view of the Legislature that, because of some supposed deleterious substance contained in these compounds classified in § 3790, their sale should be discouraged. The imposition of this tax may - be both for revenue purposes, and for the purpose of discouraging the sale of the articles mentioned in the section; but this is no reason for any interference of the court with the legislative discretion, and in so acting the Legislature violated no section of the Constitution of the state, or of the United States. It may be that this tax is both a privilege tax and intended as a police regulation, as well as a tax for revenue. We cannot fathom the variety of objects which the Legislature may have had in the enactment of this law; but we conclusively presume-that their objects were good, and that the imposition of this tax upon this class of drinks was for a laudable purpose. The cases of Rodge v. Kelly, 88 Miss., 209; s.c., 40 South., 552, and Hyland v. Sharp, 88 Miss., 567; s.c., 41 South.,.264, have no application to this case. The objection in those cases was that a privilege tax was imposed, not upon all money lenders ^s a class, but on those which took a particular kind of security, making the tax depend, not upon the occupation, but upon the character of security taken. The court held that this was unconstitutional. This case presents quite a different question.

Affirmed.